ALLOWANCE
	Claims 1-8 and 11-15.
Reasons for Allowance
The specific limitations of "the positive locking pin is to disengage the electrical contact from a connector included in a locking pin socket of the first portion of the slide rail in response to the release button being depressed; and the positive locking pin is to engage the electrical contact to the connector in response to the release button being released” in combination with all remaining limitations of claims 1, 8, and 11 are not anticipated or made obvious by the prior art of record in Examiner's opinion.
For example, Li (US Publication No. 2013/0069878) discloses a computing device (display device 10), comprising: a first housing (screen housing 12) attached to a second housing (main body 20); a first display (screen panel 13) included in the first housing (12); wherein the second housing (20) includes a first portion (tracks 22) of a slide rail (comprised of tracks 22 and stoppers 23); and a keyboard housing (input panel 31) including a keyboard (keyboard 32) and a second portion (Figure 3, stoppers 23) of the slide rail (22/23), wherein: the second housing (20) is to be aligned with the keyboard housing (31) at a first position (keyboard fully inserted into receiving cavity 21) of the keyboard housing (31); and the keyboard housing (31) is linearly translatable (along tracks 22) relative to the second housing (20) via the first portion (22) and the second portion (23) to change an amount of alignment with the second housing (20) such that the keyboard housing (31) is to cover different amounts of the second housing (20) at different positions of the keyboard housing (31).
Landry (US Publication No. 2003/0021085) further teaches wherein a keyboard housing (keyboard 90) comprises a release button (releases 96 and 98) to allow the keyboard housing (90) to be linearly translatable in response to the release button (96/98) on the keyboard housing (90) being depressed (Paragraph [0025], 96/98 being push button releases).
Su (US Publication No 2020/0174523) further teaches a keyboard housing (keyboard module 11) including a positive locking pin (electrical connection part 1223) including an electrical contact (first electrical contact E1) to allow the positive locking pin (1223) to engage the electrical contact (E1) to the connector (conductive strip C1) included in the locking pin socket (Figure 3, groove in C1 connecting to E1) of the first portion (conductive positioning mechanisms 211; NOTE: shown as 221 in Figure 3) of the slide rail (sliding mechanism 12).
While it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the rail of Li for the rail of Su to allow for continued charge of the keyboard during translation; and to have combined the button of Landry with the second housing of Li to allow the keyboard to remained secured to the second housing until a user desired to translate/remove the keyboard, the combination of references does not teach wherein the positive locking pin is to disengage the electrical contact from a connector included in a locking pin socket of the first portion of the slide rail in response to the release button being depressed, and the positive locking pin is to engage the electrical contact to the connector in response to the release button being released.
The release button (96/98) taught in Landry (see Figure 5) simply allows the keyboard (95) to translate relative to a second housing (74), and thus does not teach where a positive locking pin engages and disengages electrical contact with a connector in response to the button being released and depressed. Similarly, the positive locking pin (1223) taught in Su (see Figure 3) remains in contact with the connector (C1) of the first portion (221) of the rail (sliding mechanism 12) throughout translation (see Paragraph [0015]) and thus does not disengage from electronical contact with the connector in response to depressing a button. Thus, there is no teaching or suggestion to support the release button of Laundry actuating the positive locking pin of Su, such that the positive locking pin would both secure the keyboard to the second housing through engagement with the locking pin socket and provide an electrical connection between the positive locking pin and the connector of the locking pin socket. For these reasons, claims 1-8 and 11-15 are allowed. 
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841